Citation Nr: 0201579	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from July 1978 to 
July 1981, from September 1982 to September 1985, and from 
January 1987 to March 1990. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in New Orleans, Louisiana.  

In November 2001, the Board sent a letter to the veteran 
asking for additional information concerning his appeal.  
Specifically, on the face of the documents in the claims 
folder, the Board had a question as to whether the veteran 
filed a timely notice of disagreement.  The record shows that 
the veteran's representative "faxed" a notice of 
disagreement to the RO on September 27, 2000.  This was not 
within one year from the date that the RO mailed noticed of 
the rating action.  Because it was not within the one year 
time period, there was a possibility that the notice of 
disagreement was not timely filed pursuant to 38 C.F.R. 
§ 20.302 (2001).  

The veteran was notified of this inconsistency and provided 
an explanation via VA Form 21-4138, Statement in Support of 
Claim, dated December 3, 2001.  The veteran informed the 
Board that he had been told that the RO lost his original 
notice of disagreement.  The "faxed" document, per the 
veteran, was sent in response to being told that his original 
document was lost.  He further pointed out that the "faxed" 
notice of disagreement had a VA date stamp, which notes a 
receipt date of October 6, 1999, well within the one-year 
time period.  

Upon reviewing all of the documents, the Board concludes that 
the veteran's notice of disagreement was timely received due 
to no fault or error by the veteran.  The Board accepts the 
veteran's explanation of the facts surrounding the errant 
document and will proceed in determining whether an increased 
evaluation should be assigned to his respiratory condition.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  More than one asthmatic attack per week with episodes of 
respiratory failure or requiring (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications are 
not clinically demonstrated, and pulmonary function test 
results demonstrating lung function less than FEV-1 of 40 to 
55-percent predicted, or FEV-1/FVC of 40 to 55 percent is not 
shown.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim for an 
increased evaluation for bronchial asthma.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (as amended at 38 U.S.C. 
§ 5103(A); 38 C.F.R. § 3.103 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1998, the veteran submitted a request for an 
increased evaluation for his service-connected bronchial 
asthma condition.  To support his claim, the veteran 
submitted his private medical treatment records, which did 
show treatment for asthma.  Also obtained were the veteran's 
VA medical treatment records, which also reported treatment 
for bronchial asthma.  Of note from the VA medical records 
was a report from December 1998 that gave a diagnosis of 
bronchial asthma with chest opacities [unknown] neoplasties.  

A VA pulmonary examination, along with chest x-ray films, was 
obtained in May 1999.  The chest x-ray film produced the 
following results:

	. . . Again, there is haziness seen 
in the right apical area just in the 
projection of the right anterior first 
rib, which may be due to the previously 
described opacity in this area on the CT 
scan.  The previously described two small 
opacities seen in the left upper lobe are 
not well visualized on this study.  The 
cardiac silhouette and pulmonary 
vasculature are not remarkable.  No 
localizing infiltrates are seen.  Both 
hemi-diaphrams are intact.  The thoracic 
cage remains intact.

The physical examination provided the following information:

	. . . He is alert and oriented in no 
apparent distress.  His neck had no 
adenopathy.  His lungs had fair air 
movement, no wheezes even with forced 
expiration.  At this time his heart had 
regular rate and rhythm without murmurs.  
His extremities were without cyanosis, 
clubbing or edema.  He had no 
kyphoscoliosis, pectus excavatum, 
evidence of cor pulmonale, right 
ventricular RVH or pulmonary 
hypertension.

Pulmonary function tests dated 12/31/98, 
showed an FVC of 3.49, which was 82% of 
predicted, moderately decreased FEV1 of 
2.32 which was 68% of predicted, and an 
FEV1/vital capacity ratio of 66, which is 
moderately reduced, showing a moderate 
obstructive airway disease. . . . There 
was a 17% in FEV1 post bronchodilator to 
an FEV1 of 2.71 which was 79% of 
predicted.  This is a significant 
response to aerosolized bronchodilator. 

His total lung capacity was 5.64 which 
was 95% of predicted, residual volume 
2.15 which was 116% of predicted, showing 
normal static lung volumes.  His 
diffusing capacity corrected for 
hemoglobin was 97% and corrected for 
alveolar ventilation was 123, also 
normal.  His resting ABG has a pH of 
7.39, PCO2 of 42, PO2 of 85, and 95% 
saturation.  These represent normal 
arterial blood gases.

....

	. . . The bronchoscopy [dated 
February 23, 1999] was significant for 
endobronchial cobble stoning bilaterally, 
but most markedly in the right middle 
lobe with some area of yellowish sac-like 
coalescent abnormality.  These were 
biopsied and revealed epithelial 
granulomas with special stains negative.  
He also had transbronchial biopsies at 
this time which showed fragments of 
bronchial mucosa and lung parenchyma with 
mildly thickened alveolar septa, but 
there was no evidence of neoplasm or 
granuloma.  The diagnosis was felt to be 
endobronchial sarcoid.

Based on the results obtained in the March 1999 examination, 
along with the symptoms and manifestations documented in the 
veteran's private and VA medical treatment records, the 
disability rating was increased in September 1999 from 10 to 
30 percent.  

After the veteran notified the RO that he was appealing the 
September 1999 rating action, another respiratory examination 
was accomplished in December 1999.  The examiner noted that 
the veteran's extremities were without cyanosis, clubbing, or 
edema, and signs of thromboembolic disease were not present.  
Pulmonary function tests accomplished in November 1999, and 
noted in the December 1999 respiratory examination report, 
produced the following results:

FVC			3.29		78% of predicted
FEV1			2.23		66% of predicted
FEV1/FVC				68% of predicted

The veteran was diagnosed as having endobronchial sarcoidosis 
with reactive airway disease and asthma with significant 
response to bronchodilators by pulmonary function tests.  The 
examiner also wrote:

	. . . sarcoidosis is not caused by 
asthma, however, asthma can be 
exacerbated by sarcoidosis, and some [of] 
his symptoms of reactive airway disease 
may have been contributed to by his 
endobronchial sarcoidosis.  His reactive 
airway disease continues to be moderate 
despite high-dose steroids by pulmonary 
function tests. . . .

On the basis of the December 1999 examination, service 
connection was not granted for sarcoidosis.  More 
importantly, the veteran's request for an evaluation in 
excess of 30 percent for bronchial asthma was denied.

The veteran's VA treatment records for 2000 were obtained and 
have been included in the claims folder.  A record from June 
2000 noted that the veteran was using his inhaler four times 
a day and experienced a cough in the morning with 
expectoration.  The examiner reported that the veteran's 
sarcoidosis was worsening as a result of his not taking 
Prednisone.  His bronchial asthma was not commented thereon. 

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (at 38 U.S.C. § 5103A).  VA has attempted to 
obtain relevant private and government medical treatment 
records, the veteran has had a VA medical examination, and 
the veteran has provided written statements before the VA for 
the purpose of explaining his contentions.  Additionally, the 
appellant has been provided appropriate notice of the 
pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  Thus, it is the determination of the Board that 
VA has no further duty to assist the veteran in the 
development of facts pertinent to this claim, and the Board 
may decide the claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

The veteran's bronchial asthma is rated by application of the 
criteria set forth in Diagnostic Code 6602 of VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4 (2001).  Under the 
regulations, the current 30 percent rating for bronchial 
asthma is assigned where pulmonary function testing shows an 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  In 
order to qualify for a 60 percent rating, bronchial asthma 
must be manifested by an FEV1 of 40 to 55 percent predicted, 
or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned when FEV1 is less than 40 percent predicted, or; 
FEV1/FVC is less than 40 percent, or; there is more than one 
attack per week with episodes of respiratory failure, or; the 
disability requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.

The diagnostic criteria are quite well tailored to the 
veteran's disability.  Asthma attacks requiring systemic 
(oral or parenteral) high dose corticosteroids or immuno- 
suppressive medications are not clinically demonstrated at a 
frequency greater than once a year.  The Board additionally 
observes that pulmonary function test results demonstrating 
lung function less than FEV1 of 40 to 55-percent predicted, 
or FEV1/FVC of 40 to 55 percent are not shown.  Moreover, 
while the veteran's weight has increased over the past three 
years, said increase has been attributed to the ingestion of 
medications for his nonservice-connected sarcoidosis, not his 
bronchial asthma.  The private and VA medical records do show 
repeated treatment for lung-related problems; however, the 
treatment was usually for his sarcoidosis, not bronchial 
asthma.  Also, other evidence of moderately severe or severe 

impairment of health solely due to bronchial asthma has not 
been demonstrated in the record.  Furthermore, the record 
does not reveal hospitalizations for episodes of respiratory 
failure due to bronchial asthma.  Accordingly, the veteran's 
service-connected disability is not shown to support more 
than the assigned 30 percent evaluation. 

There is no competent evidence of record that indicates that 
the veteran's respiratory condition has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to an increased evaluation for bronchial asthma 
is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

